Citation Nr: 0003109	
Decision Date: 02/08/00    Archive Date: 02/15/00

DOCKET NO.  97-06 828	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Entitlement to an initial rating higher than 40 percent for 
degenerative lumbar vertebral disease.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Michael Martin, Counsel




INTRODUCTION

The veteran had active service from July 1990 to January 
1995.

This matter came before the Board of Veterans' Appeals (BVA 
or Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Milwaukee, Wisconsin, Regional Office 
(RO).  In a decision of August 1995, the RO granted service 
connection for a lumbar muscle strain, and assigned a 10 
percent initial disability rating.  In February 1997, the RO 
increased the initial disability rating to 20 percent.  In 
November 1997, the RO revised the diagnosis to reflect 
service connection for degenerative lumbar vertebral disease, 
and increased the initial rating to 40 percent.  

In view of guidance from the United States Court of Appeals 
for Veterans Claims (Court) regarding appeals which stem from 
a disagreement with the original disability rating, the Board 
has characterized the issue on appeal as being a claim for a 
higher initial rating rather than characterizing it as a 
claim for an increased rating.  See Fenderson v. West, 12 
Vet. App. 119 (1999).


FINDINGS OF FACT

1.  All evidence necessary for equitable resolution of the 
issue on appeal has been obtained.

2.  The degenerative lumbar vertebral disease is not 
productive of more than severe intervertebral disc syndrome 
and has not resulted in unfavorable ankylosis.


CONCLUSION OF LAW

The criteria for a disability rating higher than 40 percent 
for degenerative lumbar vertebral disease are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40-4.46, 4.71a, Diagnostic Code 5293 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Court has held that an allegation that a service-
connected disability is more severe that it is currently 
rated is sufficient to establish a well-grounded claim for a 
higher rating.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1994); Proscelle v. Derwinski, 2 Vet. App 629, 632 (1992).  
Accordingly, the Board finds that the veteran's claim for a 
higher initial rating is "well-grounded" within the meaning 
of 38 U.S.C.A. § 5107(a) (West 1991).  

Once a claimant has presented a well-grounded claim, the VA 
has a duty to assist the claimant in developing facts which 
are pertinent to the claim.  See 38 U.S.C.A. § 5107(a) (West 
1991).  The Board finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue on appeal has been 
obtained.  The evidence includes the veteran's service 
medical records, and post-service medical treatment records.  
The veteran has been afforded disability evaluation 
examinations.  The Board finds that the examination reports 
contain all findings and all medical opinions necessary to 
assess the severity of the veteran's service-connected low 
back disorder.  The Board further notes that the veteran has 
declined the opportunity to have a personal hearing.  The 
Board does not know of any additional relevant evidence that 
is available.  Therefore, no further assistance to the 
veteran with the development of evidence is required.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity in civil occupations.  See 38 U.S.C.A. 
§ 1155 (West 1991).  Separate Diagnostic Codes identify the 
various disabilities.  The assignment of a particular 
Diagnostic Code is dependent on the facts of a particular 
case.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
Diagnostic Code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
current diagnosis, and demonstrated symptomatology.  In 
reviewing the claim for a higher rating, the Board must 
consider which Diagnostic Code or Codes are most appropriate 
for application in the veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 
Vet. App. 411, 414 (1995).

The RO has rated the veteran's low back disability under 
38 C.F.R. § 4.71a, Diagnostic Code 5295, which provides that 
a noncompensable rating is warranted where a lumbosacral 
strain is productive of slight subjective symptoms only.  A 
10 percent disability rating may be assigned where there is 
characteristic pain on motion.  A 20 percent rating is 
warranted where there is muscle spasm on extreme forward 
bending, or unilateral loss of lateral spine motion in a 
standing position.  A 40 percent rating is warranted if the 
lumbosacral strain is severe with listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  Diagnostic Code 5295 
does not provide for a rating higher than 40 percent.

A back disorder may also be rated based on the extent to 
which the disorder limits the motion of the back.  Diagnostic 
Code 5292 provides that a 10 percent rating is warranted for 
limitation of motion of the lumbar spine which is slight in 
degree.  A 20 percent rating is warranted for moderate 
limitation of motion.  A 40 percent rating is warranted if 
the limitation of motion is severe.  Again, however, 
Diagnostic Code 5292 does not provide for a rating higher 
than 40 percent.

Alternatively, under Diagnostic Code 5293, a noncompensable 
rating is warranted for intervertebral disc syndrome which is 
postoperative and cured.  A 10 percent rating is warranted 
for intervertebral disc syndrome which is mild in degree.  A 
20 percent rating is warranted for intervertebral disc 
syndrome which is moderate in degree with recurring attacks.  
A 40 percent rating is warranted for severe intervertebral 
disc syndrome with recurring attacks and little intermittent 
relief.  A 60 percent rating is warranted for intervertebral 
disc syndrome which is pronounced, with persistent symptoms 
compatible with sciatic neuropathy with characteristic pain 
and demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to the site of the diseased 
disc, with little intermittent relief.  

Another Diagnostic Code pertaining to the back which 
potentially offers a rating higher than 40 percent is 
Diagnostic Code 5289 which provides that a 40 percent rating 
is warranted if there is favorable ankylosis of the spine, 
and a 50 percent rating is warranted if there is unfavorable 
ankylosis of the spine.   

The evaluation of the same disability under various diagnoses 
is to be avoided.  Disability from injuries to the muscles, 
nerves, and joints of an extremity may overlap to a great 
extent, so that special rules are included in the appropriate 
bodily system for their evaluation.  Both the use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation, 
and the evaluation of the same manifestation under different 
diagnoses are to be avoided.  See 38 C.F.R. § 4.14 (1999).

The Court has emphasized that when assigning a disability 
rating, it is necessary to consider functional loss due to 
flare-ups, fatigability, incoordination, and pain on 
movements.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(1995).  The rating for an orthopedic disorder should reflect 
functional limitation which is due to pain which is supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant undertaking the motion.  Weakness is also as 
important as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be 
expected to show evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal callosity, or 
the like.  See 38 C.F.R. § 4.40 (1999).  The factors of 
disability reside in reductions of their normal excursion of 
movements in different planes.  Instability of station, 
disturbance of locomotion, and interference with sitting, 
standing, and weight bearing are related considerations.  See 
38 C.F.R. § 4.45 (1999).  

Since the present appeal for a higher evaluation arises from 
the initial rating decision which established service 
connection for that disability and assigned the initial 
disability evaluation, it is not only the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119 
(1999).

The evidence pertaining to the severity of the low back 
disorder includes the report of a disability evaluation 
examination conducted by the VA in August 1995.  The report 
shows that the veteran stated that he was working for a city 
driving a dump truck.  His chief complaint was that of having 
low back pain.  He said that he first noted problems with his 
lower back in 1991 when he developed severe back pain while 
lifting 55-gallon drums.  He was initially felt to have a 
lumbar strain.  He said that since that time he had 
experienced recurrent low back pain.  He said that he would 
develop severe low back pain with minor precipitating events.  
He reported that the severe pain could last for one or two 
weeks and made it difficult for him to get out of a chair or 
to move around.  He had not noted radiation of pain into his 
legs.  He denied paresthesia or weakness in the lower 
extremities.  He had not noted bowel or bladder incontinence.  
He took a non-steroidal anti-inflammatory agent when his back 
caused him problems.  On examination, the veteran was robust 
and healthy looking, and was in no acute distress.  
Examination of the spine revealed tenderness to palpation 
throughout the lumbar vertebra.  There was no tenderness over 
the sacroiliac joints or over the paraspinal muscles.  The 
range of motion was flexion to 70 degrees, extension to 20 
degrees, lateral flexion to 20 degrees bilaterally, and 
rotation to 30 degrees bilaterally.  Neurological examination 
of the lower extremities was normal.  There was normal 
sensation to fine touch throughout both lower extremities.  
Motor strength was 5+ in all muscle groups of the lower 
extremities.  Reflexes were 2+ and symmetrical in the patella 
and Achilles reflexes bilaterally.  The assessment was 
recurrent lower lumbar muscle strain.  X-rays of the 
lumbosacral spine were interpreted as being normal.  

The report of an examination of the veteran's conducted by 
the VA in October 1996 shows that the veteran reported that 
he was working as a truck driver and that this caused a 
worsening of his back problems.  He said that he had trouble 
sitting during cross-country trips, and that the constant 
bouncing caused discomfort.  He also said that he had to lift 
pallets and unload boxes which required frequent bending and 
lifting.  There was no radiation into the lower extremities, 
and no numbness or weakness in the legs.  He occasionally 
used prescription muscle relaxants.  On physical examination, 
he was in no acute distress, and ambulated without a 
noticeable limp.  He was able to squat and then arise.  There 
was mild tenderness to palpation throughout the lumbar spine.  
There was no tenderness over the paraspinal muscles, 
sacroiliac joints, or sciatic notches bilaterally.  The range 
of motion was flexion to 60 degrees, extension to 20 degrees, 
lateral flexion to 20 degrees bilaterally, and rotation to 25 
degrees bilaterally.  There was discomfort at the extremes of 
these ranges of motion, particularly with flexion.  
Neurologic examination of the lower extremities was normal.  
There was normal sensation to fine touch and normal motor 
strength.  There was no evidence of muscle atrophy.  Reflexes 
were 2+ and symmetric.  Straight leg raises were to 45 
degrees on the right and 60 degrees on the left.  At those 
extremes, there was discomfort, but not true radicular 
symptoms.  The assessment was lumbosacral strain and normal 
neurological exam in the lower extremities.  

The evidence of record also includes various treatment 
records from both medical doctors and chiropractors.  For 
example, a private medical record dated in March 1997 shows 
that the veteran was a truck driver who presented with a 
complaint of low back pain.  He said that he injured his back 
in February 1997 when he was working on a trailer and fell 
forward landing on his hands and knees.  Approximately one 
hour later he noted the gradual onset of low back pain 
without radiation or dysthesia into the lower extremities.  
He was initially treated with physical therapy, and had 
returned to work with recurrence of symptoms after 1 to 2 
hours of driving.  Other aggravating factors included bending 
and even light lifting.  He indicated that he was able to 
walk without great difficulty.  He denied bowel or bladder 
dysfunction.  He indicated that he first injured his low back 
while in the military in 1992 and had been treated several 
times by the VA over the past several years for recurrences 
of his low back pain.  On objective examination, the veteran 
appeared to be in some distress.  His posture was erect and 
his gait appeared normal.  Iliac crests and trochanters were 
level.  Forward flexion was to fingertips just below the 
knees.  Extension was to 5 to 10 degrees with increased pain.  
The stork maneuver was negative bilaterally.  Heel and toe 
walking was normal.  Manual muscle testing in the lower 
extremities was normal.  Deep tendon reflexes were 
physiologic and symmetrical.  Straight leg raising was 
negative.  There was localized tenderness over the lower 
lumbar vertebral segments only.  There was also some 
tenderness over the left iliopsoas.  The assessment was low 
back pain with possible annular tear or possible 
spondylolysis.  The veteran was advised to remain off work 
for 10 days until being reevaluated.  Subsequent records 
contain similar information.  

The report of an MRI performed on the veteran's spine in 
March 1997 shows that the findings were interpreted as 
showing mild chronic degenerative disc changes at L4-5 and to 
a minimal degree at L5-S1, negative for herniated nucleus 
pulposus.  There were also chronic developmental Schmorl node 
type deformities at virtually each level thought the lumbar 
spine.  

The report of a spine examination conducted by the VA in 
April 1997 shows that the veteran reported that as a result 
of his back pain he could no longer do truck driving and was 
going to have to look for a light type of employment.  
Physical examination revealed that the veteran was a healthy 
looking young man.  He walked with a normal gait.  Flexion of 
the back was to only 30 degrees.  Extension was only to 10 
degrees.  Lateral motion was to 30 degrees bilaterally, and 
rotation was to 35 degrees bilaterally.  There was definite 
tenderness to pressure over the mid lumbar area.  It was not 
tender to the sides.  Straight leg raising was to 80 degrees 
bilaterally.  The reflexes were normal.  With respect to 
functional loss due to pain, the examiner indicated that 
there was no excess fatigability or incoordination, but that 
there was pain on movement.  The diagnosis was degenerative 
lumbar vertebral disease.  

The report of a neurosurgery evaluation conducted in August 
1997 by John R. Russel, M.D., shows that physical examination 
revealed that the examiner could detect no lumbar spasms.  
There was limitation of lumbar flexion to 30 degrees, and 
tenderness in the midline to light pressure.  Strength was 
excellent in both lower extremities.  Sensation was intact.  
Following examination, the examiner stated that the veteran 
should be able to work with temporary restrictions of no 
lifting over 25 pounds, and no repetitive stooping, bending 
or twisting.  

The report of a chiropractic evaluation conducted in July 
1998 by Michael Anderson, D.C., shows that the veteran was 
found to have an estimated whole person impairment of 20 
percent due to his back injury.  An associated report shows 
that the veteran's primary symptom was constant sharp pain 
with aching and spasms on both sides of the lower back.  
Radiation of the symptoms into both legs was reported.  The 
veteran reported that his symptoms were aggravated by arising 
in the morning, and by coughing and lifting.  He experienced 
apparent relief by bending back, forward, left and right, and 
by lying on his back and resting.  On kinesiological 
evaluation, the left gluteus had weakness described as being 
Grade 4.  On neurological evaluation, no sensory aberration 
was noted throughout the object dermatomes.  On orthopedic 
evaluation, Kemp's test and Milgram's test were reported to 
be positive bilaterally.  The Soto-Hall test was also 
reported to be positive.  The low back had spasms and 
moderate pain.  An x-ray was interpreted as showing early 
degenerative arthritis, moderate intervertebral disc space 
narrowing at L4-5 and L5-S1, moderate bony impingement 
(narrowing) affecting nerves bilaterally at L4-5 and L5-S1, 
and the vertebrae at L4-5 and L5-S1 reportedly demonstrated 
moderate subluxation (misalignment).  

Based on the foregoing, the Board finds that the medical 
evidence shows that the veteran's lower back symptoms are, at 
least with respect to the criteria embodied by Diagnostic 
Code 5293, consistent with no higher than the RO's assignment 
of a 40 percent disability evaluation.  Although the 
veteran's low back disorder may be classified as "severe" 
in that it is apparently characterized by recurring attacks, 
and although the veteran has indicated that he has daily 
pain, the Board finds that the findings, as set forth above, 
indicate no more than severe intervertebral disc syndrome.  
The manifestations which are contemplated for a 60 percent 
rating, such as intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief have not been shown.

The Board further finds that the 40 percent rating adequately 
reflects that impairment attributable to functional 
impairment from pain, weakness, and fatigability. In 
determining that the currently assigned rating is 
appropriate, the Board observes that this rating under 
Diagnostic Code 5293 takes into account the functional 
limitation due to pain, in particular the limited back motion 
and pain on movement.  Other factors listed in 38 C.F.R. § 
4.45, such as more movement than normal, weakened movement, 
excess fatigability, incoordination, impaired ability to 
execute skilled movements smoothly, swelling, deformity, or 
atrophy of disuse, have not either been contended or 
demonstrated.  Interference with sitting, standing, and 
weight-bearing have also been considered in the assignment of 
the 40 percent rating.  The Board also notes that the 
evidence does not reflect the existence of lower extremity 
neurological deficits such as drop foot which might warrant a 
separate compensable rating.  See Bierman v. Brown, 6 Vet. 
App. 125, 131 (1994).  Accordingly, the Board concludes that 
the criteria for a disability rating higher than 40 percent 
for a low back disorder are not met.  

Having already established that the veteran's low back 
symptomatology is consistent with the RO's assignment of a 40 
percent evaluation under Diagnostic Code 5293, the Board 
observes that the veteran's lower back condition is not 
sufficiently severe as to allow for an increased evaluation 
under Diagnostic Codes 5289 or 5292.  First, insofar as the 
medical evidence contains no indication of ankylosis of the 
lumbar spine, Diagnostic Code 5289 provides no basis for an 
increased evaluation.  Additionally, although limitation of 
motion of the veteran's lumbar spine might arguably be 
described as "severe," Diagnostic Code 5292 provides for 
only a 40 percent evaluation (the evaluation that is already 
in effect) for severe limitation of motion.  No higher 
evaluation is available under Diagnostic Code 5292.  
38 C.F.R. § 4.71a (1999).  In view of the foregoing, the 
schedular criteria authorize a 40 percent evaluation, but no 
higher, for the veteran's lower back disability.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations (1998) have been 
considered, but the record does not present such "an 
exceptional or unusual disability picture as to render 
impractical the application of the regular rating schedule 
standards."  See 38 C.F.R. § 3.321(b)(1)(1999).  In this 
regard, the Board finds that there has been no showing by the 
veteran that his service-connected disorder has resulted in 
marked interference with employment or necessitated frequent 
periods of hospitalization.  He has not been hospitalized for 
the disorder and there has been no objective evidence 
submitted that the veteran is unemployable due to this 
disability.  Under the circumstances, the Board concludes 
that criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) 
have not been met.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995). 


ORDER

An initial disability rating higher than 40 percent for 
degenerative lumbar vertebral disease is denied. 



		
	RAYMOND F. FERNER
	Acting Member, Board of Veterans' Appeals

 

